Case 1:19-mc-00032-AB.] Document 4 Filed 03/19/19 Page 1 of 1

AO 458 (Rcv. 06/09) Appeatancc ofCo\mscl

UNITED STATES DISTRICT COURT

for the
Distn`ct of Collmlbia

 

IN THE MATTER oF THE APPLICATION oF )
WP COMPANY LLC d/b/a THE )
WASHINGTON PosT FoR ACCEss To ) CaS€ NO- 19-m¢-32
CERTA]N sEALED COURT RECORDS §

 

APPEARANCE OF COUNSEL
To; The clerk of coult and all parties of record

I am admitted or otherwise authorized to practice in this colut, and I appear in this case as counsel for:

United States of America

Date: March 19’ 2019 /s/ Michae| R. Dreeben
A!romey ’s signature

Michae| R. Dreeben 1D.C.#370586)
Printed name and bar num

950 Pennsy|vania Ave NW
WashinLon! D.C. 20530
Addrass

 

MRD@usdoj.gov

E-mail address

(202)616-0800
Telephone number

 

FAX number

